                   UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           NORTHERN DIVISION

In the Matter of:                             }
MONSTER CONCRETE                              }      CASE NO. 18-80279-CRJ-11
AND EXCAVATION, INC.                          }
EIN: XX-XXX8547                               }      CHAPTER 11
                                              }
       Debtor.                                }


           ORDER APPROVING DEBTOR’S REVISED SECOND AMENDED
             DISCLOSURE STATEMENT DATED SEPTEMBER 28, 2018;
                   SCHEDULING CONFIRMATION HEARING;
          FIXING TIME FOR OBJECTING TO CONFIRMATION AND TIME
             FOR FILING ACCEPTANCES OR REJECTIONS OF PLAN

       This case came before the Court on October 2, 2018 for hearing on the Debtor’s Second

Amended Disclosure Statement dated September 28, 2018. Appearing at the hearing, were Angela

Ary, Esq., counsel for the Debtor, and Richard Blythe, Esq., counsel for the Bankruptcy

Administrator. During the hearing, the Court directed counsel for the Debtor to file a revised

Second Amended Disclosure Statement on or before October 5, 2018 to address concerns raised

by the Court regarding the sufficiency of the information included in the Second Amended

Disclosure Statement.

       The Court now finds that the Revised Second Amended Disclosure Statement filed on

October 5, 2018 contains adequate information regarding the Debtor’s Second Amended Plan of

Reorganization as required under 11 U.S.C. ' 1125.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

1.     The Debtor’s Revised Second Amended Disclosure Statement is hereby APPROVED.




Case 18-80279-CRJ11        Doc 144 Filed 10/09/18 Entered 10/09/18 15:15:45             Desc
                             Main Document     Page 1 of 2
2.      Pursuant to Rule 3017(c), a hearing on Confirmation of the Plan will be held on Tuesday,

November 20, 2018 at 1:30 p.m. before the Honorable Clifton R. Jessup, Jr. at the Federal

Building, 101 Holmes Avenue, Huntsville, Alabama, 35801.

3.      Pursuant to Bankruptcy Rule 3017(d), the Debtor shall transmit by first class mail on or

before Friday, October 12, 2018: (i) a copy of the Debtor’s Second Amended Plan of

Reorganization, the Revised Second Amended Disclosure Statement, and this Order to all

creditors; and (ii) a ballot to all creditors entitled to vote on the Plan.

4.      Pursuant to Bankruptcy Rule 3017(c), Monday, November 12, 2018 by 5:00 p.m., CDT

is fixed as the deadline by which the holders of claims and interests against the Debtor must file

ballots accepting or rejecting the Plan.

5.      Pursuant to Bankruptcy Rule 3020(b)(1), Monday, November 12, 2018 by 5:00 p.m.,

CDT is fixed as the last day by which creditors and parties in interest must file any objections to

confirmation of the Plan.

6.      The Debtor must tabulate all acceptances and rejections of the Plan and file a Ballot

Summary with the Court on or before Thursday, November 15, 2018 by 12:00 p.m., Noon,

CDT.

7.      The Debtor must file a Memorandum in Support of Confirmation explaining pursuant

to 11 U.S.C. ' 1129 how the Plan of Reorganization satisfies the requirements for confirmation,

including evidence of feasibility on or before Thursday, November 15, 2018 by 12:00 p.m.,

Noon, CDT.

        IT IS SO ORDERED this the 9th day of October, 2018.


                                                         /s/ Clifton R. Jessup, Jr.
                                                         Clifton R. Jessup, Jr.
                                                         United States Bankruptcy Judge




Case 18-80279-CRJ11            Doc 144 Filed 10/09/18 Entered 10/09/18 15:15:45             Desc
                                 Main Document     Page 2 of 2
